Citation Nr: 1527651	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left ear hearing loss.

2.  Entitlement to service connection, to include on a secondary basis, for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection, to include on a secondary basis, for gastrointestinal disability, also claimed as irritable colon syndrome.

5.  Entitlement to service connection for skin disability.

6.  Whether new and material evidence has been received to reopen a claim seeking entitlement to service connection for right ear hearing loss, and, if so, whether the reopened claim may be granted.

7.  Entitlement to service connection, to include on a secondary basis, for insomnia.

(The matter of entitlement to extension of a delimiting date for education benefits under Chapter 30, Title 38, U.S. Code is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned at a hearing held at the RO in October 2014.  At that time he submitted additional evidence, along with a waiver of any right to initial RO consideration of that evidence.

The Board notes that the Veteran did not timely appeal the denial of his application to reopen the claim of service connection for right ear hearing loss.  In light of the RO's action in nevertheless issuing the Veteran a statement of the case in February 2014 as to that matter, the Board finds that a waiver of the requirement for filing a substantive appeal is warranted.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The record shows that the Veteran was issued a statement of the case in December 2011 regarding the matters of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), and to an earlier effective date for the award of service connection for PTSD.  Later in December 2011, the Veteran indicated that he was satisfied with VA's determinations as to those two matters.  The Board finds that the Veteran is not pursuing appellate review of either matter.

The issues of service connection for sleep apnea and GERD, and the issue of entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 9, 2015, correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the issue of service connection for insomnia.

2.  Service connection for right ear hearing loss was denied in an unappealed July 2003 rating decision; new and material evidence pertaining to that matter was not received within one year of notice of that rating action.

3.  Evidence received since the July 2003 rating action is new, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's right ear hearing loss is etiologically related to service.

5.  The Veteran has gastrointestinal disability that is etiologically related to service.

6.  The Veteran's skin disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for insomnia by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  New and material evidence has been received with respect to the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria to establish service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria to establish service connection for gastrointestinal disability, also claimed as irritable colon syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria to establish service connection for skin disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal-Service Connection for Insomnia

At the Veteran's October 2014 Board hearing, his representative indicated that he considered the matter of service connection for insomnia as being in appellate status.  The Board notes that the substantive appeal for that issue was not received by VA until April 2011, more than a year following notice of the November 2009 rating action denying the claim, and more than 60 days following the issuance of the September 2010 statement of the case on that issue.  In March 2015, the Board issued the Veteran and his representative correspondence indicating that the substantive appeal appeared untimely, and advising him that the Board was considering dismissing the appeal in light of the untimely substantive appeal.  In April 2015, prior to the Board's promulgation of a decision with respect to the issue of entitlement to service connection for insomnia, the Veteran's representative submitted a statement to VA indicating that the Veteran wished to withdraw the issue of service connection for insomnia.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2014). 

As noted above, the Veteran, through his representative, in April 2015 indicated that he no longer wished to pursue the matter of service connection for insomnia.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and the appeal is dismissed. 

VA's Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b).  

As will be discussed in further detail below, service connection is warranted for right ear hearing loss, irritable colon syndrome and skin disability.  Consequently, any deficiency in VA's duty to notify or assist the Veteran as to those claims is harmless.  The Board notes that in September 2009 and December 2012 correspondences, the RO notified the Veteran of the information and evidence necessary to substantiate the initial rating and effective date assigned a disability, in the event of a successful claim.  The Board therefore will proceed to the adjudication of the claims decided herein without further discussion of the duty to notify or assist the Veteran.

Law and regulations

The Veteran seeks service connection for right ear hearing loss, irritable colon syndrome and skin disability.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).


Right Ear Hearing Loss

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156 .  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.
 
Service connection for right ear hearing loss was denied in a July 2003 rating decision.  The Veteran was advised of the decision and of his appellate rights the same month, but did not initiate an appeal of the rating action as to that issue.  Nor was new and material evidence submitted within one year of notice of the decision as to the right ear hearing loss claim.  Accordingly, the July 2003 denial of service connection for right ear hearing loss is final.  See 38 U.S.C.A. § 7105 (West 2014).

The evidence of record at the time of the July 2003 rating decision included the Veteran's service treatment records, and the report of a May 2003 VA examination.  The service treatment records included audiometric findings which indicated normal right ear auditory acuity.  The May 2003 VA examination report included audiometric findings documenting hearing loss for VA purposes in the right ear; the examiner declined to address the etiology of the right ear hearing loss.

Pertinent evidence added to the record since the July 2003 rating decision includes, among other things, a September 2012 opinion by Dr. J. Ellis.  Dr. Ellis concluded that the right ear hearing impairment was due to noise exposure in service.  This evidence is clearly new, in that it was not previously of record and not cumulative of previously considered evidence.  The opinion is also material, as it favorably addresses the etiology of the right ear hearing loss.  The Veteran's claim of service connection for right ear hearing loss is reopened.

Turning to the merits of the claim, as already indicated, the service treatment records do not document any right ear hearing impairment.  Service personnel records show the Veteran served as a quartermaster aboard a submarine.  In various statements, the Veteran contends he was exposed to hazardous levels of noise from engine room noise and torpedo air shots.

The Board initially notes that the evidence clearly establishes the Veteran currently has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2014).

The record contains medical opinions that are favorable to the claim, as well as medical opinions that are against the claim.  The opinions in favor of the claim include an August 2009 statement by B. Ward, Au.D, who concluded that after her review of the Veteran's service history, she believed it was as likely as not that at least some of the Veteran's right ear hearing loss was the result of service noise exposure.  In an August 2009 statement, Dr. J. Kemper indicated that the Veteran's right ear hearing loss included an element of degeneration from otosclerosis, but that service noise exposure contributed significantly to the current hearing impairment.  

In an October 2009 statement, J. Gutierrez, a clinical audiologist, noted that the Veteran had mixed conductive and sensorineural hearing loss in the right ear, and that the higher-frequency hearing loss was consistent with noise-induced hearing loss which could have been contributed to by service noise exposure.  

In a September 2012 statement, Dr. J. Ellis concluded that the Veteran's audiograms were consistent with noise-induced hearing loss and otosclerosis.  He opined that the Veteran's time in service contributed significantly to hearing loss, and that the audiograms he reviewed documented more noise-induced hearing loss than otosclerotic hearing loss.

The opinions against the claim include those of August 2010 and May 2013 VA examiners.  The August 2010 examiner reviewed the claims file and determined that there was no evidence in the service treatment records of right ear hearing loss or of a significant threshold shift in the right ear between entrance into service and discharge therefrom.  The examiner concluded that it was therefore less likely than not that the right ear hearing loss was secondary to acoustic trauma in service.  

The May 2013 VA examiner determined that the Veteran had mixed hearing loss in the right ear, and concluded that as a quartermaster, the Veteran had a low probability of exposure to hazardous noise.  Given this, and the lack of hearing impairment documented in the service treatment records, the examiner concluded that it was less likely as not that the right ear hearing loss was due to service, as opposed to otosclerosis as a cause.

The record shows that the Veteran did not serve in a capacity involving any obvious exposure to acoustic trauma.  He did serve aboard a submarine with the attendant proximity to persistent sources of high levels of noise.  

The opinions favorable to the claim acknowledge the presence of a conductive component to the current hearing loss, but conclude that there is a sensorineural component that is related to the noise exposure in service.  Those opinions notably accept the Veteran's assurance that his right ear hearing loss was present in service, and do not acknowledge actual audiometric testing in service which suggest otherwise.  

The opinions against the claim rely on the absence of right ear hearing impairment documented at service discharge, but do not address the matter of the delayed onset of hearing loss.  

The Board notes that neither the opinions for nor against the claim take into account all aspects of the Veteran's medical history.  After reviewing the opinions in detail, the Board is unable to assign greater probative value to the opinions in favor of the claim versus those against the claim.  The Board consequently finds that the evidence is in equipoise, and that, resolving reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is granted.  38 C.F.R. § 3.102 (2014).


Gastrointestinal Disability

The Veteran contends that his current gastrointestinal disability, which he identifies as irritable colon syndrome, originated in service as a response to the military sexual trauma he experienced therein, or is secondary to his service-connected PTSD.

The service treatment records are silent for any gastrointestinal complaints or findings.

The post-service medical evidence shows that the Veteran denied any gastrointestinal complaints when seen in December 2007 at the emergency room of the North Austin Medical Center, by Dr. Kemper in August 2009, and by Dr. Evans in October 2009.

VA treatment records for 2010 include an April 2010 entry noting an Axis III diagnosis of chronic gastrointestinal problems since military sexual trauma.  The Veteran reported experiencing severe problems with his bowels since the trauma.

In a May 2010 statement, Dr. J. Eckler noted the Veteran's report that, since the sexual trauma in service, he had experienced gastrointestinal symptoms.

On a May 2010 VA fee basis examination, the Veteran reported experiencing irritable bowel symptoms for 15 years.

In a September 2012 statement, Dr. Ellis noted the Veteran's assertion that he had developed irritable bowel syndrome with symptoms of cramping, burning, upper gastric pain and frequent bouts of loose stools.  Physical examination apparently revealed findings consistent with irritable bowel syndrome.  Dr. Ellis concluded that the Veteran's claimed irritable bowel syndrome was related to service.

Although service treatment records are silent for reference to gastrointestinal complaints or findings, the Board finds the Veteran's account of such symptoms in service, and following his documented military sexual trauma, to be credible.  Although he denied such complaints when examined in December 2007 and by two different physicians in August 2009, the Board points out that on each occasion, the purpose of the evaluation was to address a disorder other than gastrointestinal disability.  The probative value of the negative examination findings as to the presence of gastrointestinal disability therefore is marginal.

Dr. Ellis, in reviewing the Veteran's credible history of gastrointestinal complaints in service and since service, concluded that the current disorder was at least as likely as not etiologically related to service.  There is no medical opinion on file that is against the claim.

Given the Veteran's credible account of gastrointestinal problems in service, the continuation of such problems since service, the opinion of Dr. Ellis in favor of the claim, and the absence of a medical opinion on file against the claim, the Board concludes that service connection for gastrointestinal disability is warranted.  38 C.F.R. § 3.102 (2014).


Skin Disability

The service treatment records are silent for any reference to skin complaints or findings.

The post-service evidence includes a December 2007 emergency room report from the North Austin Medical Center.  The Veteran's primary admission complaint involved psychiatric symptoms, but on review of systems examination he denied any skin rashes, and none were found on physical examination.

In an August 2009 examination of the Veteran, Dr. Kemper noted that the Veteran denied any skin complaints; no identified abnormalities were documented on review of systems examination.

An October 2009 treatment report prepared by Dr. W. Evans notes that the Veteran had a history of hand dermatitis.  Physical examination documented the presence of a rash on the hands.  VA treatment records for 2010 document treatment of the Veteran for an eczematous rash of the left hand and fingers; the Veteran indicated that the rash was aggravated by stress.

In a September 2012 statement, Dr. Ellis noted the Veteran's assertion that he developed a rash in service on several fingers of both hands, and on his left elbow.  The Veteran indicated that it occasionally appeared on other parts of his body as well.  Physical examination demonstrated the presence of eczematoid hypertrophic redness and scaling of the fingers and left elbow.  Dr. Ellis concluded that the skin disorder was related to service, given the development of the disorder during that period.

Following the September 2012 opinion by Dr. Ellis, the Veteran submitted two abstracts, the first from a 2003 edition of a medical journal, and the second from a 2012 edition of another journal.  The 2003 abstract indicated that, among a population of submariners studied between 1997 and 2000, some reported developing skin problems aboard the submarine.  The 2012 abstract indicated that rashes were a common complaint aboard ships, although the article itself was about a specific individual's case.

Although the service treatment records are silent for any reference to skin problems, the Board finds the Veteran's account of developing skin rashes in and since service on his fingers and left elbow to be credible.  The Board notes that although he denied skin problems when seen in an emergency room in December 2007 and by Dr. Kemper in October 2009, on neither occasion was the examination for the purpose of addressing the presence or absence of a skin disorder.  In fact, the same month that Dr. Kemper noted the absence of skin complaints, Dr. Evans identified the presence of skin rashes affecting the Veteran's fingers.  The Board consequently finds that the medical evidence does not contradict the Veteran's account of experiencing skin problems since service. 

Dr. Ellis, after examining the Veteran and taking into account the Veteran's credible history of developing finger and left elbow rashes in service that have continued since that time, concluded that the current skin disability is etiologically related to service.  There is no contradictory medical opinion on file.  

Given the Veteran's credible history of developing skin problems in service that have continued since service, the opinion of Dr. Ellis relating the current skin disorder to service, and the absence of any medical opinion against the claim, the Board finds that service connection for skin disability is warranted.  38 C.F.R. § 3.102.


ORDER

The appeal seeking service connection for insomnia is dismissed.

New and material evidence having been received with respect to the matter of service connection for right ear hearing loss, the claim is reopened.

Service connection for right ear hearing loss is granted.

Service connection for gastrointestinal disability is granted.

Service connection for skin disability is granted.


REMAND

Turning first to the claim regarding sleep apnea, the Veteran contends that he has sleep apnea which either began in service, or which is due to his PTSD or tinnitus.

The service treatment records are silent for any reference to sleep apnea.  The first
post-service evidence of sleep apnea is in 2011, when VA treatment records documented his assertion that he had the disorder.  A year later, in June 2012, he asserted to VA that he had sleep apnea secondary to his PTSD. VA treatment records for 2014 document that the Veteran underwent a sleep study in March 2014, which showed he had mixed obstructive and central sleep apnea.  
 
In a September 2012 statement, Dr. Ellis noted that the Veteran reported trouble sleeping, and that the Veteran's spouse noted that he would stop breathing at night while sleeping.  The Veteran indicated that his tinnitus was the cause of the difficulty with sleeping, and that he had experienced sleep problems since service.  The Veteran explained that he had not yet undergone a sleep study.  Nevertheless, Dr. Ellis diagnosed the Veteran as having sleep apnea.  He noted that the Veteran's PTSD caused intrusive thoughts during sleep, and that the tinnitus was also very disturbing and had contributed to the sleep disturbance.  After discussing a variety of other disorders claimed by the Veteran, Dr. Ellis, in a concluding paragraph, wrote that it was his medical opinion that any diagnoses he mentioned were as likely as not due to service.

The Board finds that the generic statement by Dr. Ellis that any diagnosis he mentioned in his September 2012 statement was related to service lacks a sufficient rationale on which to base a grant of service connection for sleep apnea.  The record shows that the Veteran has not been afforded a VA examination in connection with his claim.  The Board finds that such an examination is necessary.

Turning to the claim of service connection for GERD, the Veteran contends that he has GERD due to his service-connected PTSD.  There currently is no medical opinion on file addressing the etiology of any GERD, and the Veteran has not been afforded a VA examination on the matter.  In the Board's opinion, a VA examination is necessary in this case.

The Board notes that the Veteran's claim for a compensable rating for left ear hearing loss must be remanded in light of the Board's grant of service connection for right ear hearing loss.  The effective date assigned for the award of service connection will have an impact on that issue, and the AOJ will have to readjudicate the claim in light of the fact that now the actual hearing loss in both ears must be considered in determining the rating for the bilateral hearing loss.

The Board lastly points out that there are several non-VA audiograms of record which provide speech discrimination scores for the Veteran, but which do not identify the protocol used in determining those scores.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in such circumstances, VA's duty to assist may include contacting the non-VA facilities to ascertain the missing information.  See Savage v. Shinseki, 24 Vet.App. 259 (2011).  On remand, the AOJ should contact the Ear Specialists of Austin and the Tinker Air Force Base to determine the speech protocol used in determining the Veteran's speech discrimination scores.



Accordingly, the case is REMANDED for the following actions:

1.  With any necessary authorization from the Veteran, the AOJ should contact the Ear Specialists of Austin and request that facility to indicate whether the audiograms for the Veteran on the following dates used the Maryland CNC Test protocol in determining the speech recognition scores: April 2007, July 2008, September 2008, October 2008 and April 2009.  The AOJ should also contact the Tinker Air Force Base and request that facility to indicate whether the September 2010 audiogram for the Veteran used the Maryland CNC Test protocol in determining the speech recognition scores.

2.  The Veteran should be scheduled for a VA examination to address the nature and etiology of his GERD.  The claims folder should be made available to the examiner for review.

The examiner is requested to provide an opinion as to whether the Veteran has GERD.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that such GERD is etiologically related to service.  The examiner should also offer an opinion as to whether it is at least as likely as not that such GERD was caused or chronically worsened by service-connected disability (i.e., by PTSD, gastrointestinal disability, skin disability, bilateral hearing loss or tinnitus).

The examiner must provide a rationale for each opinion offered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner must indicate this in the report, and provide an explanation as to why an opinion cannot be offered.

3.  The Veteran should also be scheduled for a VA examination to address the nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner for review.

With respect to the Veteran's sleep apnea, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the sleep apnea is etiologically related to service.  The examiner should also offer an opinion as to whether it is at least as likely as not that the sleep apnea was caused or chronically worsened by service-connected disability (i.e., by PTSD, gastrointestinal disability, skin disability, bilateral hearing loss or tinnitus).

The examiner must provide a rationale for each opinion offered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner must indicate this in the report, and provide an explanation as to why an opinion cannot be offered.

4.  After completion of the above, the AOJ should review the record and readjudicate the issues remaining on appeal.  If any benefit sought is not granted in full, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


